TAYLOR, Presiding Judge,
concurring specially.
I agree with the result reached by the majority in part III of its unpublished memorandum. The issue of any possible conflict of interest was not preserved for our consideration. However, even if this issue had been preserved for appellate review, it would still be determined adversely to the appellant. A district attorney prosecuting a criminal case is not the attorney for the victim. The district attorney represents the people of he State of Alabama. Matters learned about the victim of a crime from the victim in the course of prosecuting a crime are not protected by the attorney-client privilege.